Title: To Thomas Jefferson from John Ledyard, 4 July [1788]
From: Ledyard, John
To: Jefferson, Thomas



Hotel d’aligre rue d’orleans 4 Juilet [1788]

Mr. Ledyard presents his compliments to Mr. Jefferson. He has been imprisoned and banished by the Empriss of Russia from her dominions after having almost gained the pacific ocean. He is now on his way to Africa to see what he can do with that Continent. He is ill with a cold and fever or he would have waited on Mr. Jefferson with Mr. Edwards. He is with perfect respect & affection Mr. Jeffersons most humble & obt. Servant.
 
